
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2646
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 31, United States Code, to
		  enhance the oversight authorities of the Comptroller General, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Accountability Office
			 Improvement Act of 2010.
		2.Authority to obtain information
			(a)Authority To obtain recordsSection 716 of title 31, United States
			 Code, is amended in subsection (a)—
				(1)by striking (a) and
			 inserting (2); and
				(2)by inserting after the section heading the
			 following:
					
						(a)(1)The Comptroller General is authorized to
				obtain such agency records as the Comptroller General requires to discharge his
				duties (including audit, evaluation, and investigative duties), including
				through the bringing of civil actions under this section. In reviewing a civil
				action under this section, the court shall recognize the continuing force and
				effect of the authorization in the preceding sentence until such time as the
				authorization is repealed pursuant to
				law.
							.
				(b)Copies and interviewsSection 716(a) of title 31, United States
			 Code, as amended by subsection (a), is further amended in the second sentence
			 of paragraph (2) by striking inspect an agency record and
			 inserting inspect, and make and retain copies of, an agency record and
			 interview agency officers and employees.
			(c)Rules of constructionSection 716 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(f)No provision of any law in existence on the
				date of the enactment of this section or enacted after such date shall be
				construed to limit, amend, or supersede the authority of the Comptroller
				General to obtain any information, to inspect any record, or to interview any
				officer or employee under this section, except to the extent such provision
				expressly and specifically refers to this section and provides for such
				limitation, amendment, or
				supersession.
					.
			3.Administering oathsParagraph (4) of section 711 of title 31,
			 United States Code, is amended to read as follows:
			
				(4)administer oaths to witnesses, except that,
				in matters other than auditing and settling accounts, the authority of an
				officer or employee to administer oaths to witnesses pursuant to a delegation
				under paragraph (2) shall not be available without the prior express approval
				of the Comptroller General (or a
				designee).
				.
		4.Agency
			 reportsSection 720(b) of
			 title 31, United States Code, is amended—
			(1)in the matter preceding paragraph (1), by
			 inserting or planned after action taken;
			 and
			(2)by amending paragraph (1) to read as
			 follows:
				
					(1)the Committee on Homeland Security and
				Governmental Affairs of the Senate, the Committee on Oversight and Government
				Operations of the House of Representatives, the congressional committees with
				jurisdiction over the agency program or activity that is the subject of the
				recommendation, and the Government Accountability Office before the 61st day
				after the date of the report;
				and
					.
			
	
		
			Passed the House of
			 Representatives January 13, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
